 


110 HRES 75 EH: Electing Members and Delegates to certain standing committees of the House of Representatives.
U.S. House of Representatives
2007-01-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 75 
In the House of Representatives, U. S.,

January 18, 2007
 
RESOLUTION 
Electing Members and Delegates to certain standing committees of the House of Representatives. 
 
 
That the following named Members and Delegates be, and are hereby, elected to the following standing committees of the House of Representatives: 

Committee on Armed Services:Mr. Meek of Florida (to rank immediately after Mr. Cummings).

Committee on Financial Services:Mr. Boren.

Committee on the Judiciary:Mr. Berman, Mr. Boucher, Mr. Nadler, Mr. Scott of Virginia, Mr. Watt, Ms. Zoe Lofgren of California, Ms. Jackson-Lee of Texas, Ms. Waters, Mr. Meehan, Mr. Delahunt, Mr. Wexler, Ms. Linda T. Sánchez of California, Mr. Cohen, Mr. Johnson of Georgia, Mr. Gutierrez, Mr. Sherman, Mr. Weiner, Mr. Schiff, Mr. Davis of Alabama, and Mr. Ellison.

Committee on Natural Resources:Mr. Kildee, Mr. Faleomavaega, Mr. Abercrombie, Mr. Ortiz, Mr. Pallone, Mrs. Christensen, Mrs. Napolitano, Mr. Holt, Mr. Grijalva, Ms. Bordallo, Mr. Costa, Mr. Boren, Mr. Sarbanes, Mr. George Miller of California, Mr. Markey, Mr. DeFazio, Mr. Hinchey, Mr. Kennedy of Rhode Island, Mr. Kind, Mrs. Capps, Mr. Inslee, Mr. Udall of Colorado, Mr. Baca, Ms. Solis, Ms. Herseth, and Mr. Shuler.

Committee on Science and Technology:Mr. Costello, Ms. Eddie Bernice Johnson of Texas, Ms. Woolsey, Mr. Udall of Colorado, Mr. Wu, Mr. Baird, Mr. Miller of North Carolina, Mr. Lipinski, Mr. Lampson, Ms. Giffords, Mr. McNerney, Mr. Rothman, Mr. Honda, Mr. Matheson, Mr. Ross, Mr. Chandler, Mr. Carnahan, Mr. Melancon, Mr. Hill, Mr. Mitchell, and Mr. Wilson of Ohio.

Committee on Veterans’ Affairs:Ms. Berkley (to rank immediately after Mr. Doyle), and Mr. Walz of Minnesota.

 
 
Karen L. Haas,Clerk.
